WOODLEY, Judge,
dissenting.
My brethren have reached the conclusion that the ordinance is valid; that the corporation court had the authority to hear and decide the case, and that it should be remanded for another trial rather than be dismissed.
I am unable to agree with the majority opinion on rehearing and believe that the case was properly disposed of on original submission.
The distinguished and capable city attorney of Houston and his able assistants submit as the controlling point in this appeal : “Whether the Corporation Court of a Home Rule City has jurisdiction of offenses created by ordinance enacted under the authority of Art. 1175, Subd. 19, R.C.S., when the offense occurs outside of but within 5,000 feet of the corporate limits of such city.” The theory that the question is one of venue is not advanced by counsel for either side, and does not appeal to the writer as sound.
Upon original submission it was urged with much force and logic that Subdivision 19 of Art. 1175, R.C.S., “extends the corporate limits of each Home Rule City for a distance of 5,000 feet for the limited purposes named in the statute.” It was pointed out that “no other forum is available to try such cases” and contended that “if the statute in question does not so extend the corporate limits so as to vest jurisdiction in the corporation court to try persons maintaining nuisances in violation of an ordinance prohibiting nuisances in the adjacent area the statute is rendered meaningless.”
This contention was overruled in our original opinion, and I do not understand the opinion on rehearing as holding otherwise. The corporate limits then were not extended by Art. 1175, Subd. 19, R.C.S., or by the ordinance.
Upon rehearing, as well as on original submission, it was further reasoned and urged by able counsel for the city of Houston that by Art. 1175, Subd. 19, R.C.S., enacted in 1913, juris*668diction has been given Home Rule Cities over the 5,000 foot adjacent area, though outside the corporate limits, and that said statute authorized the passage of the ordinance defining the offense here charged, and extended the jurisdiction of the corporation court to try the offender.
Art. 62 C.C.P. was enacted in 1899; Art. 1195 R.C.S. the same year. Each provides that the corporation court shall have jurisdiction within the territorial or corporate limits in all criminal cases arising under the ordinances of the said city, town or village. (Jurisdiction of state cases concurrent with justice of the peace courts is not here involved, the act charged not being prohibited by state law.)
Arts. 62 C.C.P. and 1195 R.C.S. are general laws and apply to all corporation courts, whether the municipality be a Home ' Rule City or a city, town or village incorporated under the general laws.
Art. 1175 R.C.S. was enacted long after the foregoing statutes, Arts. 62 C.C.P. and 1195 R.C.S. It enumerates certain powers which are to be exercised by Home Rule Cities, but has no application to other cities, towns or villages. It contains no specific provision as to jurisdiction of corporation courts.
As stated, the jurisdiction of corporation courts under the general laws as to cases involving violation of the penal ordinances of the city is confined to the territorial or corporate limits of the city. See Arts. 62 C.C.P. and 1195 R.C.S.
Art. 1200(c) V.A.C.S., enacted in 1949, provides in terms that the corporation courts therein mentioned (admittedly the corporation courts of the city of Houston are included in the act) shall have the same jurisdiction as conferred by general laws on all corporation courts. Laws in conflict are specifically repealed. This excludes the theory that the jurisdiction of such corporation courts extends beyond that of cities or towns incorporated under the general laws, to which Art. 1175 R.C.S. has no application.
I concur in the reversal but respectfully dissent from that part of the opinion on rehearing which holds that the question is one of venue rather than jurisdiction, and upholds the validity of the ordinance and the power of the corporation court to hear and determine the case. The act charged was not committed within the territorial or corporate limits of Houston and was not a violation of state law. The corporation court had no jurisdiction to try appellant for the act charged and the prosecution should be dismissed.